Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to preliminary filed 09/30/2020.

Status of the claims
Claims 1-19 and 27 are currently pending for examination.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/08/2021 is being considered by the examiner.
Claim Objections
Claims 1, 3, 5, 6, 9, 12, 13, 14, 16, 18, 19 and 27 are objected to because of the following informalities:
The claims each recite “if” as a conditional limitation, which renders the limitation optional for the claim interpretation. Each instance should be amended to positively recite the limitation as occurring.  Possible substitutions for amendments include “in response to” or “when”.

Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 27  are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more.
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance"). "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-(c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two").
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56. 
2019 Revised Guidance, Step 1
Claims 1, 14 and 27 are respectively drawn to method, an electronic device and a computer program product tangibly stored on a non-transitory computer-readable medium, thus they fall into one of the four recognized statutory classes. 
2019 Revised Guidance, Step 2A Prong One
Apart from the “a computer program product tangibly stored on a non-transitory computer-readable medium, independent claims 1 and 27 recite limitations which are drawn to the abstract idea of a mental process. Claim 14 recites a “an electronic device and memory, which likewise are drawn to an abstract idea being implemented in generic computer components. See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").
Claims 1, 14 and 27 recite “receiving an access request for target metadata…, acquiring target access… if the target access information is acquired…determining... .”. Given their broadest reasonable interpretation, these limitations encompass using mathematical computations to analyze information. Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."). See, e.g.,BancorpServs., L.L.C. v. SunLifeAssur. Co. of Canada (US.), 687 F.3d 1266, 1280-81 (Fed. Cir. 2012) (determining that, in light of the written description, the claims at issue involved "mere mathematical computation" and were directed to an abstract idea); October 2019 Update 3-4 ( explaining that a claim recites a mathematical calculation-and thus a mathematical concept-"when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation").
The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.
 2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application. The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
Here, claim 27 only recites a non-transitory computer readable medium, and claim 14 recites a processing unit and memory . These are generic computer components which perform generic computer functions. Notably, this element are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1, 14 and 27 as a whole.
The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (8) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)-(c), (e)).
The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim. Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.
2019 Revised Guidance, Step 2B
Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood,routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to ‘transform’ the claimed abstract idea into a patent-eligible application." Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).
For example, claims 1, 14 and 27 recite “receiving an access request for target metadata…, acquiring target access… if the target access information is acquired…determining... .”. These computer functions are well-understood, routine, and conventional activities. See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with no further specification--is not even arguably inventive"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept).
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claimed “storage medium’, “processor’, and “memory element” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept. Furthermore, even when the recitations are considered in combination, there is absent anything that represents something more than the performance of routine, conventional functions of a generic computer. That is, the claims at issue do not require any non-conventional computer components, or even a "non-conventional and non- generic arrangement of known, conventional pieces," but merely call for performance of the claimed information collecting, processing, and displaying "on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).
Finally, it is worth noting that although the claims of this application are not rejected under 35 U.S.C. § 102 or § 103, this does not change the analysis and outcome. Although the second step in the Alice/Mayo framework is termed a search for an "inventive concept," the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for “an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.” Alice, 573 U.S. at 217. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct at 1304; see Flook, 437 U.S. at 588-595.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12, 14-18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. (US 9015123, hereafter Mathew) in view of  Lei et al. (US 20200341893, hereafter Lei).


Regarding claim 1, Mathew discloses: A method for storage management, comprising: receiving an access request for target metadata from a user at a node among a plurality of nodes included in a data protection system, wherein the access request comprises an identification of the target metadata (Mathew [C11L61-C12L22] discloses: a client 204 requests access to a data object by using only the global object ID instead of a complete object handle including the location …system performance data protection and data security);
 based on the identification, acquiring target access information corresponding to the identification from a set of access information for the user, wherein the target access information records information related to access to the target metadata (Mathew [C14L30-40] discloses: an inode is a data structure which is used to store information, such as metadata about a data container, the metadata contained in an inode may include data information, e.g., ownership of a file, access permission for the file, size of the file, file type, location of the file on disk); and
Mathew didn’t disclose, but Lei discloses:  if the target access information is acquired, determining the target metadata based on the target access information (Lei [0026] discloses: receive an update request for a target object (i.e., metadata contained in the data node E 310) stored in the storage block . Based on the update request, the storage system requires to write the updated target object (metadata) into a new storage block…locate an index value corresponding to a key input by a user and determine a corresponding target data). 

Mathew and Lei are analogous art because they are  in the same field of endeavor, storage management. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Mathew, to include the teaching of Lei, in order for storage management. The suggestion/motivation to combine is to for managing the storage of the metadata and reduce write overheads required for writing the candidate object.(Lei [0020]).

Regarding claim 2, Mathew as modified discloses: The method according to claim 1, wherein the target access information comprises at least one selected from a group consisting of: a metadata identification, metadata content, update time of the target access information, and acquisition count of the target access information (Mathew [C20L57-67] discloses: metadata about a particular data file, the number of data blocks in the data file, the link count, permission that are associated with the data file, creation time/data , access time date to the data file…). 
Regarding claim 3, Mathew as modified discloses:  The method according to claim 1, wherein the access request comprises initiation time of the access request, and wherein acquiring the target metadata comprises: determining a difference between the initiation time and an update time of the target access information (Mathew [C22L25-52] discloses: the comparison unit 755 of the namespace storage node 760 and to the comparison unit 795 of the data storage node 765. Based on the contents in the fields 720, 725, 740, and 742 in the requests 710, each comparison unit 755 determines the metadata containers (e.g., inodes) of files and/or directories that have changed between the time interval from T1 to T2 in the namespace storage node 760; [C23L64-C24L9] discloses: the maximum different value ); 
if the difference exceeds a threshold difference, sending the identification to other nodes of the plurality of nodes; and receiving the target metadata from the other nodes (Mathew [C23L64-C24L31] discloses: the maximum different value… response 745 is sent from the API 715 to the software application 705, until all file/directory pathnames or identifiers 770, 772 of metadata containers of changed files/changed directories are reported in response to the previous request 710 ). 
Regarding claim 4, Mathew as modified discloses:  The method according to claim 1, further comprising: based on the target metadata, updating metadata content in the target access information; and based on an initiation time, updating an update time in the target access information (Mathew [C23L64-C24L31] discloses: the maximum different value… response 745 is sent from the API 715 to the software application 705, until all file/directory pathnames or identifiers 770, 772 of metadata containers of changed files/changed directories are reported in response to the previous request 710 ).
Regarding claim 5, Mathew as modified discloses: The method according to claim 3, wherein acquiring the target metadata comprises: if the difference is lower than the threshold difference, determining a metadata content in the target access information as the target metadata (Lei [0032] disclose: determining that the count difference is smaller than a difference threshold…determine that the candidate object has been updated during the past predetermined time period…). 
Regarding claim 7, Mathew as modified discloses: The method according to claim 1, further comprising: providing the target metadata to the user (Mathew [C14L2-7] discloses: returns a new object handle to the client that contains the unchanged and unique global object ID, as well as the new location ID). 
Regarding claim 8, Mathew as modified discloses: The method according to claim 2, further comprising: in response to the target access information being acquired, incrementing the acquisition count in the target access information (Lei [0040] discloses: when the updated data are written into the storage blocks , the storage system also can increment the second number of times that the search tree has been updated and update the count identification associated with the at least one candidate object to the incremented second number of times, and update count identifications corresponding to the objects stored in the storage objects). 
Regarding claim 9, Mathew discloses:  The method according to claim 1, further comprising: if the target access information is not acquired from the set of access information, sending the identification to other nodes of the plurality of nodes; and receiving the target metadata from the other nodes (Mathew [C13L60-C14LL8] discloses: he current mapping from global object ID to location ID is stored reliably in the OLS 516. If, during fast path I/O, the server system 202 discovers that the target data object no longer exists at the location pointed to by the provided location ID, this means that the object must have been either deleted or moved. Therefore, at that point the server system 202 will invoke the OLS 516 to determine the new (valid) location ID for the target object). 
Regarding claim 10, Mathew as modified discloses:  The method according to claim 9, further comprising: creating the target access information based on the identification, the target metadata, an initiation time of the access request, and an initial value of an acquisition count (Lei [0040] discloses: when the updated data are written into the storage blocks , the storage system also can increment the second number of times that the search tree has been updated and update the count identification associated with the at least one candidate object to the incremented second number of times, and update count identifications corresponding to the objects stored in the storage objects).  

Regarding claim 12, Mathew as modified discloses:  The method according to claim 1, further comprising: if user logs into the data protection system via the node, determining whether the set of access information is stored in the node; and if the set of access information has not been stored in the node, acquiring the set of access information from other nodes in the plurality of nodes (Mathew [C13L60-C14LL8] discloses: he current mapping from global object ID to location ID is stored reliably in the OLS 516. If, during fast path I/O, the server system 202 discovers that the target data object no longer exists at the location pointed to by the provided location ID, this means that the object must have been either deleted or moved. Therefore, at that point the server system 202 will invoke the OLS 516 to determine the new (valid) location ID for the target object). 
Regarding claim 14, Mathew as modified discloses:  An electronic device, comprising: at least one processing unit; and at least one memory coupled to the at least one processing unit and storing instructions configured to be executed by the at least one processing unit, wherein the instructions, when executed by the at least one processing unit, cause the electronic device to perform actions comprising: 
receiving an access request for target metadata from a user at a node among a plurality of nodes included in a data protection system, wherein the access request comprises an identification of the target metadata (Mathew [C11L61-C12L22] discloses: a client 204 requests access to a data object by using only the global object ID instead of a complete object handle including the location …system performance data protection and data security);
 based on the identification, acquiring target access information corresponding to the identification from a set of access information for the user, wherein the target access information records information related to access to the target metadata (Mathew [C14L30-40] discloses: an inode is a data structure which is used to store information, such as metadata about a data container, the metadata contained in an inode may include data information, e.g., ownership of a file, access permission for the file, size of the file, file type, location of the file on disk); and 
Mathew didn’t disclose, but Lei discloses:  if the target access information is acquired, determining the target metadata based on the target access information (Lei [0026] discloses: receive an update request for a target object (i.e., metadata contained in the data node E 310) stored in the storage block . Based on the update request, the storage system requires to write the updated target object (metadata) into a new storage block…locate an index value corresponding to a key input by a user and determine a corresponding target data). 

Mathew and Lei are analogous art because they are  in the same field of endeavor, storage management. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Mathew, to include the teaching of Lei, in order for storage management. The suggestion/motivation to combine is to for managing the storage of the metadata and reduce write overheads required for writing the candidate object.(Lei [0020])
Regarding claim 15, Mathew as modified discloses: The electronic device according to claim 14, wherein the target access information comprises at least one selected from a group consisting of: a metadata identification, metadata content, update time of the target access information, and acquisition count of the target access information (Mathew [C20L57-67] discloses: metadata about a particular data file, the number of data blocks in the data file, the link count, permission that are associated with the data file, creation time/data , access time date to the data file…). . 
Regarding claim 16, Mathew as modified discloses:  The electronic device according to claim 14, wherein the access request comprises initiation time of the access request, and acquiring the target metadata comprises: determining a difference between the initiation time and an update time(Mathew [C22L25-52] discloses: the comparison unit 755 of the namespace storage node 760 and to the comparison unit 795 of the data storage node 765. Based on the contents in the fields 720, 725, 740, and 742 in the requests 710, each comparison unit 755 determines the metadata containers (e.g., inodes) of files and/or directories that have changed between the time interval from T1 to T2 in the namespace storage node 760; [C23L64-C24L9] discloses: the maximum different value ); 
if the difference exceeds a threshold difference, sending the identification to other nodes of the plurality of nodes; and receiving the target metadata from the other nodes (Mathew [C23L64-C24L31] discloses: the maximum different value… response 745 is sent from the API 715 to the software application 705, until all file/directory pathnames or identifiers 770, 772 of metadata containers of changed files/changed directories are reported in response to the previous request 710 ). 
Regarding claim 17, Mathew as modified discloses: The electronic device according to claim 16, wherein the actions further comprise: based on the target metadata, updating metadata content in the target access information; and based on the initiation time, updating the update time in the target access information (Mathew [C23L64-C24L31] discloses: the maximum different value… response 745 is sent from the API 715 to the software application 705, until all file/directory pathnames or identifiers 770, 772 of metadata containers of changed files/changed directories are reported in response to the previous request 710 ).. 
Regarding claim 18, Mathew as modified discloses:  The electronic device according to claim 16, wherein acquiring the target metadata comprises: if the difference is lower than the threshold difference, determining metadata content in the target access information as the target metadata (Lei [0032] disclose: determining that the count difference is smaller than a difference threshold…determine that the candidate object has been updated during the past predetermined time period…). 
Regarding claim 27, Mathew as modified discloses: A computer program product tangibly stored on a non-transitory computer-readable medium and comprising machine-executable instructions, wherein the machine-executable instructions, when executed, cause a machine to perform steps of a method, the method comprising (Mathew [C28L52-55]): 
receiving an access request for target metadata from a user at a node among a plurality of nodes included in a data protection system, wherein the access request comprises an identification of the target metadata (Mathew [C11L61-C12L22] discloses: a client 204 requests access to a data object by using only the global object ID instead of a complete object handle including the location …system performance data protection and data security); 
based on the identification, acquiring target access information corresponding to the identification from a set of access information for the user, wherein the target access information records information related to access to the target metadata (Mathew [C14L30-40] discloses: an inode is a data structure which is used to store information, such as metadata about a data container, the metadata contained in an inode may include data information, e.g., ownership of a file, access permission for the file, size of the file, file type, location of the file on disk); and
Mathew didn’t disclose, but Lei discloses:  if the target access information is acquired, determining the target metadata based on the target access information (Lei [0026] discloses: receive an update request for a target object (i.e., metadata contained in the data node E 310) stored in the storage block . Based on the update request, the storage system requires to write the updated target object (metadata) into a new storage block…locate an index value corresponding to a key input by a user and determine a corresponding target data). 

Mathew and Lei are analogous art because they are  in the same field of endeavor, storage management. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Mathew, to include the teaching of Lei, in order for storage management. The suggestion/motivation to combine is to for managing the storage of the metadata and reduce write overheads required for writing the candidate object(Lei [0020]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. (US 9015123, hereafter Mathew) in view of  Lei et al. (US 20200341893, hereafter Lei) and further in view of Grossman (US 20130060842).




Regarding claim 13, Mathew as modified didn’t’ disclose, but Grossman discloses:  The method according to claim 1, further comprising: if user logs out of the data protection system via the node, notifying other nodes of the plurality of nodes of an updated access information in the set of access information (Grossman [0068] discloses: notifies the terminal server that the section has ended and the software agent sends a message to communication server that the session is ending). 
Mathew as modified and Grossman are analogous art because they are  in the same field of endeavor, storage management. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Mathew, to include the teaching of Grossman, in order for storage management. The suggestion/motivation to combine is for facilitating interactions between client-based applications and a cloud-based data storage and management system.


Allowable Subject Matter

Claims 6, 11 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161